Liberty Insurance Corporation
                                                                                and




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 5, 2014

                                      No. 04-13-00614-CV

                                       Kathryne VAUSE,
                                           Appellant

                                                v.

               LIBERTY INSURANCE CORPORATION and Justin A. Smith,
                                  Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 07-2231-CV
                                William Old, Judge Presiding


                                         ORDER
        Appellee’s brief was originally due on April 25, 2014. See TEX. R. APP. P. 38.6(b). This
court granted Appellee’s first motion for extension of time to file the brief until May 29, 2014,
for an extension of twenty-nine days. On May 27, 2014, Appellee filed a second unopposed
motion for extension of time to file the brief until June 25, 2014, for a total extension of fifty-
eight days.
       Appellee’s motion for extension of time is GRANTED. Appellee’s brief must be filed
with this court by June 25, 2014. See id. Absent extenuating circumstances, no further
extensions will be granted.


                                                     __________________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court